Citation Nr: 0011192	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-21 340	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a Board of 
Veterans' Appeals (Board) decision, which resulted in an 
award of past-due benefits to the veteran. 

In a July 1999 decision, the Board granted an increased 
rating for cephalalgia, assigning a 50 percent evaluation.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, implemented the increase, 
effective from March 6, 1992.  

A representative of the Board had advised the RO to withhold 
20 percent of the past-due benefits that may become due to 
the veteran.  By letter dated in October 1999, the RO 
notified the veteran and the attorney representing the 
veteran of the payment of past-due benefits and the referral 
of the file to the Board for a decision concerning the 
attorney's eligibility for payment of a fee for his service 
from the 20 percent of past-due benefits withheld by the RO.  
They were given 30 days within which to submit evidence or 
argument to the Board concerning the payment of attorney 
fees.  Later that month, the veteran submitted copies of 
checks payable to his attorney in the amount of $2,742.40 and 
$550.48.  Subsequent to an inquiry by the VA, the veteran in 
January 1999 informed the Board that the checks were 
compensation to the attorney for his work concerning the 
grant of a 30 percent rating for cephalalgia in November 1998 
and retroactive pay for dependence allowance received in May 
1999.  The question of whether the benefits that were 
withheld should be paid to the veteran's attorney concerning 
the grant of a 50 percent rating for cephalalgia by the Board 
in July 1999, is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of 
an increased rating for cephalalgia was rendered in October 
1996.

2.  In July 1997, the U.S. Court of Veterans Appeals' (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) vacated the October 1996 decision 
concerning the denial of an increased rating for cephalalgia.

3.  In March 1998, as a consequence of the Court order, the 
Board remanded the issue of an increased rating for 
cephalalgia.

4.  In a November 1998 rating decision, the RO granted a 30 
percent rating for cephalalgia, effective from March 6, 1992.

5.  In a July 1999 decision, the Board granted an increased 
rating for cephalalgia, and the RO in August 1999 implemented 
the grant effective from March 6, 1992.

6.  The notice of disagreement (NOD) that preceded the 
Board's October 1996 decision was received by the RO in May 
1993.

7.  The attorney was retained in December 1996, prior to the 
expiration of one year from the Board's October 1996 
decision.

8.  In January 1997, the attorney filed with the Board a fee 
agreement dated in December 1996.

9.  The record contains a copy of a fee agreement dated in 
October 1997, which provides for payment of a fee of 20 
percent of past-due benefits directly by VA.

10.  Past-due benefits are payable based on the Board's July 
1999 grant of an increased rating for cephalalgia, effective 
from March 6, 1992.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before the VA and the Board have been met 
concerning the issue of entitlement to an increased rating 
for cephalalgia.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded have been 
met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In March 1992, the veteran submitted a claim for an increased 
rating for cephalalgia.  In October 1996, the Board denied 
this claim.  In a July 1997 Joint Motion For Remand, the 
Court vacated the October 1996 decision that denied an 
increased rating for cephalalgia, and remanded the matter to 
the Board.

The Board, in March 1998, remanded the case in compliance 
with the order of the Court.  In November 1998, the RO 
assigned a 30 percent rating for the service-connected 
cephalalgia, effective from March 6, 1992.  In May 1999, the 
RO awarded additional compensation benefits for the veteran's 
spouse.  The RO returned the case to the Board and, by a 
decision dated July 29, 1999, the Board granted a 50 percent 
rating for the cephalalgia.  By a rating decision in August 
1999, the RO assigned an effective date of March 6, 1992, for 
the 50 percent rating.  As noted above, the past-due benefits 
under consideration here resulted from the July 1999 Board 
grant of an increased rating for cephalalgia and the 
assignment of a 50 percent rating.  

In this case, concerning the requirements of a final Board 
decision that was preceded by an NOD filed on or after 
November 18, 1988, the record shows that the Board issued a 
final decision in October 1996 concerning the issue of 
entitlement to an increased rating for cephalalgia.  The NOD 
that preceded this Board decision was received by the RO in 
May 1993.  As noted above, the Court vacated the October 1996 
Board decision.  As the Court's order included development 
and adjudication of the issue of an increased rating for 
cephalalgia, the Board presumes that the requirements of a 
decision of the Board that was preceded by an NOD filed on or 
after November 18, 1988, are met concerning this issue also, 
as these are also the jurisdictional requirements for the 
Court.  Cf. Matter of Smith, 10 Vet. App. 311 (1997) (While 
the Board had not affirmatively rendered a final decision on 
the issue, the Court had found that the issue had been 
reasonably raised and the Board's failure to address it had 
been error, and remanded the matter for further adjudication; 
thus, under the law of the case there was a final Board 
decision on the issue).  

Moreover, the attorney was retained within one year of the 
date of the Board's October 1996 decision, which disallowed 
an increased rating for cephalalgia.  In January 1997, the 
attorney notified the Board that the veteran had elected to 
have an attorney to represent him.  Thus, the attorney was 
retained not later than one year after the final Board 
decision of October 1996.

The Board concludes that the statutory and regulatory 
criteria are met for charging a fee for representation before 
VA concerning the matter of an increased rating for 
cephalalgia.  The Board must also consider whether the 
requirements of 38 U.S.C.A. § 5904(d), for payment of the fee 
by VA, are met.    

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

In its July 29, 1999, decision, the Board awarded an 
increased rating of 50 percent for cephalalgia.  The RO 
assigned an effective date of March 6, 1992, for the 50 
percent rating, resulting in the payment of past-due benefits 
to the veteran.  The record contains two fee agreements - one 
dated in December 1996 and one dated in October 1997.  The 
earlier fee agreement is for representation before the Court 
and the later agreement is for representation before the 
Board. Each fee agreement provides for a fee of 20 percent of 
the total amount of any past due benefits awarded on the 
basis of the veteran's claim as the total fee for the 
attorney's services.  Each agreement clearly indicates that 
the payment of attorney fees is to be made from withheld 
benefits and is contingent on the award by VA of past-due 
benefits.

The Board concludes that the October 1997 fee agreement meets 
the requirements of 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(h), for payment of the attorney's fee by VA from 
past-due benefits, concerning the past-due benefits resulting 
from the award of a 50 percent rating for cephalalgia.

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

The past-due benefits in this matter arise from the July 29, 
1999, Board decision that granted an increased rating for 
cephalalgia, at a 50 percent rating.  The RO implemented the 
increase effective from March 6, 1992.  Consequently, 
pursuant to 38 C.F.R. § 20.609(h)(3), the beginning date for 
the period of past-due benefits from which the attorney's fee 
is paid is March 6, 1992, and the ending date is July 29, 
1999, for the grant of an increased rating for cephalalgia.  

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., March 6, 1992, and the date of the grant of the 
benefit by the Board, i.e., July 29, 1999.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1999).  

Because the veteran had submitted copies of checks drawn on 
his account and payable to his attorney, the Board requested 
that the veteran and the attorney explain the basis for these 
payments from the veteran to the attorney.  They responded 
separately that the earlier payment was related to the award 
of a 30 percent rating and the later payment was related to 
the additional benefits paid for the veteran's spouse.  The 
Board notes that the RO did not withhold past-due benefits 
relating to these matters for payment of the attorney's fee.  
The Board therefore concludes that the total fee payable to 
the attorney concerning the Board's grant of the 50 percent 
rating for the cephalalgia does not exceed 20 percent of the 
past-due benefits that resulted therefrom.  



ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA on the issue of entitlement 
to an increased rating for cephalalgia is established.  The 
attorney should be paid 20 percent of past-due benefits 
awarded the veteran by reason of the grant of a 50 percent 
rating for cephalalgia beginning March 6, 1992, and ending on 
the date of the Board's July 29, 1999, decision.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


